NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                             Submitted September 22, 2016 
                              Decided September 22, 2016 
                                             
                                        Before 
 
                        MICHAEL S. KANNE, Circuit Judge 
                         
                        ANN CLAIRE WILLIAMS, Circuit Judge
                         
                        DIANE S. SYKES, Circuit Judge 
 
No. 15‐3850 
 
UNITED STATES OF AMERICA                           Appeal from the United States District 
      Plaintiff‐Appellee,                          Court for the Eastern District of Wisconsin.
                                                    
      v.                                           No. 15‐CR‐58 
                                                    
DERRICK M. CORN,                                   William C. Griesbach, 
      Defendant‐Appellant.                         Chief Judge. 

                                                

                                       O R D E R 

       Derrick Corn, a Menominee Indian, called the tribal police and reported that his 
6‐month‐old daughter was not breathing normally. Officers found the child 
unresponsive and having seizures. The child was rushed to the hospital and diagnosed 
with multiple skull fractures caused by intentional, severe trauma. A grand jury 
charged Corn with committing an assault on a reservation causing “serious” bodily 
injury, which carries a maximum penalty of 10 years’ imprisonment. 18 U.S.C. §§ 1153, 
113(a)(6). As part of a plea agreement, however, the government dismissed that charge 
and instead allowed Corn to plead guilty to an information alleging that his assault on 
the reservation caused “substantial” bodily injury to a child, a change that reduced the 
No. 15‐3850                                                                         Page 2 
 
maximum penalty to 5 years. Id. §§ 1153, 113(a)(7). Corn agreed not to challenge his 
sentence on appeal except for claims asserting (1) punishment in excess of a statutory 
maximum; (2) the district court’s reliance at sentencing on a constitutionally 
impermissible factor; or (3) ineffective assistance of counsel. Corn was sentenced to 
5 years’ imprisonment to be followed by 3 years’ supervised release. 

       Despite the appeal waiver, Corn filed a notice of appeal, but his newly appointed 
attorney asserts that the appeal is frivolous and seeks to withdraw under Anders v. 
California, 386 U.S. 738 (1967). Corn has not accepted our invitation to comment on 
counsel’s motion. See 7TH CIR. R. 51(b). Counsel has submitted a brief that explains the 
nature of the case and addresses potential issues that an appeal of this kind might be 
expected to involve. Because counsel’s analysis appears to be thorough, we limit our 
discussion to the issues she identifies. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 
2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 

        Corn has told counsel that he wants to challenge his guilty plea, so counsel first 
evaluates the possibility of contesting the adequacy of the plea colloquy. See United 
States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 
670–71 (7th Cir. 2002). Because Corn did not move to withdraw his plea in the district 
court, we would review for plain error. See United States v. Vonn, 535 U.S. 55, 59, 62–63 
(2002); United States v. Davenport, 719 F.3d 616, 618 (7th Cir. 2013). The district court 
ensured that Corn’s guilty plea was knowing and voluntary by substantially complying 
with Federal Rule of Criminal Procedure 11. The court admonished Corn about the 
nature of the charge, the statutory maximum penalties, the trial rights he was giving up, 
the role of the sentencing guidelines, and the consequences of the appeal waiver. 
See FED. R. CRIM. P. 11(b); United States v. Blalock, 321 F.3d 686, 688–89 (7th Cir. 2003); 
United States v. Akinsola, 105 F.3d 331, 334 (7th Cir. 1997); United States v. Lovett, 844 F.2d 
487, 491 (7th Cir. 1988). Corn concurred with the written factual basis in his plea 
agreement and assured the court that he was satisfied with counsel’s efforts on his 
behalf. Nothing about the plea colloquy suggests that Corn’s guilty plea was 
involuntary. 

       It follows, says counsel, that Corn’s appeal waiver must be enforced. We agree 
with that assessment. See United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013); 
United States v. Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011). The district court did not 
rely on any impermissible factors in sentencing, and Corn’s terms of imprisonment and 
supervised release are within the statutory maximum. See Dowell v. United States, 
No. 15‐3850                                                                         Page 3 
 
694 F.3d 898, 901–02 (7th Cir. 2012); United States v. Bownes, 405 F.3d 634, 637 
(7th Cir. 2005).  

        Finally, counsel tells us that Corn has suggested “that his trial attorney was 
ineffective with respect to investigating his case and presenting evidence to contradict 
the government’s evidence.” But counsel properly recognizes that claims of ineffective 
assistance are best raised in a collateral proceeding where an evidentiary foundation 
can be developed. See Massaro v. United States, 538 U.S. 500, 504–05 (2003); United 
States v. Flores, 739 F.3d 337, 340–41 (7th Cir. 2014). 

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.